DETAILED ACTION
This is in response to application filed on May 14, 2020, said application is a national stage of International Application No. PCT/CN2017/111152, filed on Nov. 15, 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and presented for examination, of which claims 34 and 44 in independent form.

Allowable Subject Matter
Claim 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  However, the allowable subject matter is directed to the limitations that raised indefiniteness issue of which the subject matter could not be ascertained for prior art search.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 38, the limitation “...sending, by the first terminal, the request to the second terminal in response to the second operation” is in conflict with its parent claim of which recites “...receiving, by a network device, the request... forwarding, by the network device, the request to the second terminal...” in other words, it is the network device that is sending the request to the second terminal.  Regarding claim 47 overall is unclear what it means and does not seem to make sense.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-46, 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO/2015/131557; Pub. Date: 11/09/2015) (hereinafter Zhao) in view of Chung et al. (US PGPub. No. 2014/0164361) (hereinafter Chung).

In reference to independent claim 34: 
Zhao teaches a search method, wherein the method comprises: detecting, by a first terminal, a first operation; performing on the first terminal a first search in response to the first operation, wherein the first search is a search.....in a first record, the first record is stored on the first terminal, the first record is a record of a session in which a first user that logs on the first terminal and a second user that logs on a second terminal participate, and the first user is different from the second user (i.e. ...A terminal device, comprising a user input module, a chat record query module, a sending module, a receiving module, a local storage module, and a display module....receive an instruction to view a chat record between the user and a designated user...The chat record query module is configured to: when the user input module receives an instruction to view a chat record between the user and a designated user, query whether a chat record is stored locally between the user and the specified user..... - Paragraphs 24-26; Note that it is obvious that each user has to log on to his/her own terminal and the chat application in order to participate a chat session); displaying, by the first terminal, a first search result obtained from the first search and a first option, wherein the first option is used to prompt to perform a second search (i.e. .... If the user A needs to view the chat record with the friend B, it is necessary to complete the operation ofthe user terminal in the A user terminal. Firstly, the friend B is selected from the friend list of the user terminal A, and then the chat record of a certain time period is selected,...then the chat tool queries the local storage....If the matching succeeds, the chat record corresponding to the friend B in this time period is directly displayed in a time sequence...does not match the information in the local storage...sending the synchronization chat record request according to a preset format..... user A edits the short message to send the request information to the user B.  For example,....short message content may be "# @ @ # request synchronization 201402 to 201407".... - Paragraphs 101, 112;  Note that in other words the preset short message is equivalent to a first search result, it is displayed because there is no match found in the first terminal local storage hence displaying the request short message and user can select the “send” button that is in the preset short message that enables the user to send the request is the equivalent teaching of a first option that prompt a second search), the second search is a search.....in a second record, and the second record is a record that is of the session and that is stored on the second terminal (i.e. ...receiving, by the second terminal device, the synchronization chat record request, and locally retrieving a chat record of a user initiating the synchronization chat record request; The second terminal device transmits the retrieved chat to the first terminal device.... - Paragraphs 13-14); detecting, by the first terminal, a second operation performed on the first option; sending, by the first terminal in response to the second operation, a request for performing the second search (i.e. ... user A edits the short message to send the request information to the user B.... - Paragraph 112); receiving,....., the request, wherein....has first indication information indicating that the second terminal enables a remote search function, and the remote search function enables the search....in the second record; forwarding,....the request to the second terminal; receiving,....a second search result that is sent by the second terminal and that is obtained from the second search performed on the second terminal; sending,...the second search result to the first terminal; and displaying, by the first terminal, the second search result (i.e. ...query whether a chat record corresponding to a specified user is stored locally when a user input module receives an instruction for viewing a chat record between the user and a designated user...send a synchronization chat record request to a designated user when the chat record query module does not query a chat record between the specified users;...receive a chat record returned by a designated user...displays the chat record returned by the designated user received by the terminal device to the user...... - Paragraphs 82-88)). 
Zhao does not explicitly teach
.... a search for a first keyword.....a search for the first keyword... receiving, by a network device....the network device....the search for the first keyword....forwarding, by the network device,...receiving, by the network device,....sending, by the network device,....  However, Chung teaches “...searching for key words or topics that correspond to an IM conversation... in a peer-to-peer setting, one computer may directly query another, using key words, search terms, etc., for a matching IM conversation.... searching instant message conversation histories stored in a local file system of a user... A computer receives, on a first computer, a request to locate a topic. The computer determines a second computer to query for the topic. The computer queries the second computer for the topic... computer devices interconnected over network 101.... - Paragraphs 4-5, 19; Note that “A computer” that receives the request from  the first computer is an equivalent teaching the network device).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to include the teachings of Chung to have the computer that received the search request to search other computers.  Such a person would have been motivated to make this combination according to the aspects of the present invention because so to enable a transcript of the conversation readily discovered and accessible by users of other computing devices (Paragraph 3).

In reference to claim 35:
Zhao and Chung teach the method according to claim 34, Zhao teaches wherein the sending, by the first terminal in response to the second operation, a request for performing the second search comprises: sending, by the first terminal to a network device in response to the second operation, the request for performing the second search; and forwarding, by the network device, the request to the second terminal (i.e. ... user A edits the short message to send the request information to the user B.... - Paragraph 112). 

In reference to claim 36: 
Zhao and Chung teach the method according to claim 34, Zhao teaches wherein the method further comprises: displaying, by the first terminal, second indication information, wherein the second indication information is used to indicate that the second terminal enables a remote search function, and the remote search function enables the search for the first keyword in the second record (i.e. ... when reading the short message containing the field "# @ @ # request synchronization", and the user B may select a rejection request, an authentication request, or a receiving request.... - Paragraphs 112-113).

In reference to claim 37: 
Zhao and Chung teach the method according to claim 34, Chung teaches wherein the forwarding, by the network device, the request to the second terminal comprises: authorizing, by the network device, the request to generate authorization information; and sending, by the network device, the request and the authorization information to the second terminal (i.e. ... Computer device 102C would receive from computer device 102B, the participants (e.g., user names and/or IP addresses, and other potential identifying information or contact information)... - Paragraph 29). The motivation is the same as in claim 34.

In reference to claim 38: 
Zhao and Chung teach the method according to claim 34, Zhao teaches wherein the sending, by the first terminal in response to the second operation, a request for performing the second search comprises: sending, by the first terminal, the request to the second terminal in response to the second operation (i.e. ... receiving, by a first terminal device, an instruction for viewing a chat record corresponding to a specified user, and if the terminal device does not store a chat record between the user and a designated user locally, sending, by the first terminal device, a synchronization chat record request to a terminal device of the designated user, that is, a second terminal device.... - Paragraph 7). 

In reference to claim 39: 
Zhao and Chung teach the method according to claim 34, Chung teaches wherein the second search result comprises: the second search result and a context of the second search result (i.e. ... one computer may directly query another, using key words, search terms, etc., for a matching IM conversation... conversations pertaining to a specified topic... - Paragraphs 4, 27).  The motivation is the same as in claim 34.

In reference to claim 40: 
Zhao and Chung teach the method according to claim 34, Chung teaches wherein the request for performing the second search comprises: a first identifier, wherein the first identifier is an identity of the first terminal; a second identifier, wherein the second identifier is an identity of the second terminal; and the first keyword (i.e. ....Computer device 102C would receive from computer device 102B, the participants (e.g., user names and/or IP addresses, and other potential identifying information or contact information).... may use this information....request the transcript of the IM conversation... pertains to the topic that was searched for... - Paragraph 29).  The motivation is the same as in claim 34.

In reference to claim 41: 
Zhao and Chung teach the method according to claim 34, Chung teaches wherein the second terminal comprises: a single terminal that has a session with the first terminal, one terminal in a same session group as the first terminal, or a plurality of terminals in a same session group as the first terminal (i.e. ... a user requests computer device 102C to search for a specific topic, IM index program 110C searches indexes of computer device 102B and 102D because both of these devices have a social network connection with computer device 102C.... - Paragraphs 28-29). The motivation is the same as in claim 34.

In reference to claim 42: 
Zhao and Chung teach the method according to claim 34, Chung teaches wherein the first operation or the second operation comprises at least one of the following options: tapping a touchscreen of a terminal, double tapping the touchscreen of the terminal, or sliding on the touchscreen of the terminal and receiving voice input (i.e. ... a touch screen, and/or some other suitable input device.... - Paragraph 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to include the teachings of Chung to utilize a touchscreen for receiving inputs like tapping or sliding, etc..  Such a person would have been motivated to make this combination according to the aspects of the present invention because touchscreen is well-known in the art for convenience and fast input.

In reference to claim 43: 
Zhao and Chung teach the method according to claim 34, Zhao teaches wherein the first search result or the second search result comprises at least one of the following options: text information, a link, an image, or a video (i.e. ... chat record includes related information such as text, pictures, videos, files and the like... - Paragraph 71). 

In reference to independent claim 44:  
A system comprises: a first terminal; a network device; and a second terminal; wherein the first terminal is configured to: detect a first operation; perform a first search in response to the first operation, wherein the first search is a search for a first keyword in a first record, the first record is stored on the first terminal, the first record is a record of a session in which a first user that logs on the first terminal and a second user that logs on the second terminal participate, and the first user is different from the second user; display a first search result obtained from the first search performed on the first terminal and a first option, wherein the first option is used to prompt to perform a second search, the second search is a search for the first keyword in a second record, and the second record is a record that is of the session and that is stored on the second terminal; detect a second operation performed on the first option; and send a request for performing the second search to the network device in response to the second operation; wherein the network device is configured to: receive the request, wherein the network device has first indication information, the first indication information is used to indicate that the second terminal enables a remote search function, and the remote search function enables the search for the first keyword in the second record; forward the request to the second terminal; receive a second search result that is sent by the second terminal and that is obtained from the second search performed on the second terminal; and send the second search result to the first terminal; wherein the first terminal is further configured to display the second search result. 
- Claim 44 contains substantially similar subject matter as in claim 34, and is rejected along the same rationale.

In reference to claim 45: 
The system according to claim 44, wherein the first terminal is further configured to: send, to a network device in response to the second operation, the request; and wherein the network device is further configured to forward the request to the second terminal. 
- Claim 45 contains substantially similar subject matter as in claim 35, and is rejected along the same rationale.

In reference to claim 46: 
The system according to claim 44, wherein the first terminal is further configured to display second indication information, wherein the second indication information is used to indicate that the second terminal enables a remote search function, and the remote search function enables the search for the first keyword in the second record. 
- Claim 46 contains substantially similar subject matter as in claim 36, and is rejected along the same rationale.

In reference to claim 48:
The system according to claim 44, wherein the first terminal is further configured to send the request to the second terminal in response to the second operation. 
- Claim 48 contains substantially similar subject matter as in claim 38, and is rejected along the same rationale.

In reference to claim 49:
The system according to claim 44, wherein the second search result comprises: the second search result and a context of the second search result. 
- Claim 49 contains substantially similar subject matter as in claim 39, and is rejected along the same rationale.

In reference to claim 50:
The system according to claim 44, wherein the request for performing the second search comprises: a first identifier, wherein the first identifier is an identity of the first terminal; a second identifier, wherein the second identifier is an identity of the second terminal; and the first keyword. 
- Claim 50 contains substantially similar subject matter as in claim 40, and is rejected along the same rationale.

In reference to claim 51:
The system according to claim 44, wherein the second terminal comprises: a single terminal that has a session with the first terminal, one terminal in a same session group as the first terminal, or a plurality of terminals in a same session group as the first terminal. 
- Claim 51 contains substantially similar subject matter as in claim 41, and is rejected along the same rationale.

In reference to claim 52:
The system according to claim 44, wherein the first operation or the second operation comprises at least one of the following: tapping a touchscreen of a terminal, double tapping the touchscreen of the terminal, or sliding on the touchscreen of the terminal and receiving voice input. 
- Claim 52 contains substantially similar subject matter as in claim 42, and is rejected along the same rationale.

In reference to claim 53:
The system according to claim 44, wherein the first search result or the second search result comprises at least one of the following options: text information, a link, an image, or a video.
- Claim 53 contains substantially similar subject matter as in claim 43, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner
can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174